Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-12-00581-CV

                                    BANDERA COUNTY,
                                        Appellant

                                               v.

                   Susan HOLLINGSWORTH and Gregory Hollingsworth,
                                   Appellees

                 From the 216th Judicial District Court, Bandera County, Texas
                                  Trial Court No. TX-10-103
                        Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED in its entirety. We RENDER judgment dismissing Susan and Gregory
Hollingsworth’s claim under the Declaratory Judgments Act for a declaration of the amount of
taxes, penalties, and interest they owe under the Tax Code and for a declaration of the statutory
delinquency date. We REMAND the remainder of the case to the trial court for further proceedings
consistent with the court’s opinion.

       We further ORDER that appellant, Bandera County, recover its costs of this appeal from
appellees, Susan Hollingsworth and Gregory Hollingsworth.

       SIGNED November 27, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice